NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES PLAS SAMS,                                No. 20-55256

                Plaintiff-Appellant,            D.C. No. 5:17-cv-01848-SVW-PVC

 v.
                                                MEMORANDUM*
COUNTY OF RIVERSIDE; CITY OF
JURUPA VALLEY; AARON AVILA,
Deputy, Riverside County Sheriff;
BRIDGETTE RECKSIEK, Deputy Sheriff,
Riverside County Sheriff's Dept.; HEATHER
POLAK, DPSS Social Worker; ALISON M.
AMARO, DPSS Social Worker;
ANASTASIA GEORGGIN, Attorney at
Law; DAWN SHIPLEY, Attorney of Law;
THERESA DEVRIES, Attorney at Law;
STACY MCCOY, Attorney at Law;
MELISSA A. CHAITIN, Attorney at Law;
JENNIFER FLORES, Deputy District
Attorney; MD CP, Transcriber, District
Attorney Office; LYCOPOLOUS, Deputy
Sheriff; MELENDEZ, Deputy Sheriff;
RIVERSIDE COUNTY SHERIFF'S
DEPARTMENT,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      James Plas Sams appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims for failure to comply

with a court order. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion a dismissal under Federal Rule of Civil Procedure 41(b).

Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Sams’s action

after Sams failed to comply with a court order in which the district court warned

him that failure to submit service of process forms or voluntarily dismiss his

remaining claims would result in dismissal for failure to prosecute. See Fed. R.

Civ. P. 41(b) (The district court may dismiss an action “[i]f the plaintiff fails to

prosecute or to comply with these rules or a court order.”); Ferdik, 963 F.2d at

1261-62 (setting forth factors for determining whether an action should be

dismissed as a sanction for failure to comply with a court order).

      We do not consider Sams’s arguments concerning the underlying merits of

this action. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (holding

that interlocutory orders are not appealable after a dismissal for failure to



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                     20-55256
prosecute, whether the failure to prosecute is purposeful or a result of negligence

or mistake).

      AFFIRMED.




                                          3                                   20-55256